ROBERT LLOYD BROWN, Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Brown v. CommissionerDocket No. 11869-92United States Tax Court1995 U.S. Tax Ct. LEXIS 66; April 14, 1995, Entered Julian I. Jacobs, Judge.  Julian I. JacobsORDER OF DISMISSAL AND DECISIONThis case was called from the calendar for the Trial Session at Richmond, Virginia on March 20, 1995. There was no appearance by or on behalf of petitioner. Counsel for respondent orally moved the Court to dismiss the case and enter a decision for respondent. After due consideration, it isORDERED that respondent's oral motion is granted and this case is dismissed for lack of prosecution. It is further*67  ORDERED and DECIDED that there are deficiencies in income tax due from the petitioner for the taxable years 1983, 1984, 1985, 1986, and 1987 in the amounts of $ 30,240.00, $ 30,335.00, $ 13,849.00, $ 3,483.00, and $ 9,598.00, respectively;That there are additions to tax due from the petitioner for the taxable years 1983, 1984, 1985, and 1986, under the provisions of I.R.C. section 6651(a), in the amounts of $ 7,560.00, $ 7,584.00, $ 3,462.00, and $ 871.00, respectively;That there are additions to tax due from the petitioner for the taxable years 1983, 1984, and 1985, under the provisions of I.R.C. section 6653(a)(1), in the amounts of $ 1,512.00, $ 1,517.00, and $ 692.00, respectively;That there are additions to tax due from the petitioner for the taxable years 1983, 1984, and 1985, under the provisions of I.R.C. section 6653(a)(2), in amounts equal to 50 percent of the statutory interest due on $ 30,240.00, $ 30,335.00, and $ 13,849.00, respectively, from April 15, 1984, April 15, 1985, and April 15, 1986, respectively, to the date of assessment of the tax or, if earlier, the date of payment of the tax;That there are additions to tax due from the petitioner for the taxable years*68  1986 and 1987, under the provisions of I.R.C. section 6653(a)(1)(A), in the amounts of $ 174.00 and $ 480.00, respectively;That there are additions to tax due from the petitioner for the taxable years 1986 and 1987, under the provisions of I.R.C. section 6653(a)(1)(B), in amounts equal to 50 percent of the statutory interest due on $ 3,483.00 and $ 9,598.00, respectively, from April 15, 1987 and April 15, 1988, respectively, to the date of assessment of the tax or, if earlier, the date of payment of the tax;That there are additions to tax due from the petitioner for the taxable years 1983, 1984, 1985, and 1986, under the provisions of I.R.C. section 6654, in the amounts of $ 1,851.00, $ 1,907.00, $ 793.00, and $ 167.00, respectively; andThat there is an addition to tax due from the petitioner for the taxable year 1987, under the provisions of I.R.C. section 6661, in the amount of $ 2,400.00.Julian I. JacobsJudge